DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     Applicant’s amendment filed 11/24/20 is acknowledged. Claims 1-10 are pending. 
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and  7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 7, the claimed subject matter of “where a plurality of heat pipes connected in the circumferential direction” in combination with “at least one heat pipe” recited in claim 1 renders the scope of the claim indefinite since it is not clear whether “a plurality of heat pipe” is additional to “at least one heat pipe” in claim 1 or the at least one heat pipes comprises a plurality of 
Claim 3 recites the limitation "the heat pipe" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refer “the heat pipe” to “at least one heat pipe” recited in claim 3. 

For a purpose of prior art search, the examiner assumes that at least one heat pipes comprises a plurality of heat pipes (claim 7) and “the heat pipe” in claim 3 refers to “at least one heat pipe” recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s  1 and 6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (US 6,778,389B1) in view of  Rowe (US 5,506,032). Regarding claim 1, Glovatsky discloses (figures 3-4) a heat radiator comprising an inner panel ( equipment panel 32,20); and an outer panel (12) surrounding the inner panel, wherein the inner panel is designed to be arrangeble around a structure (42) of an artificial satellite or a structure of a spacecraft; and wherein an apparatus (26) is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel. Glovatsky does not disclose that the inner or equipment panel has at least one heat pipe connected horizontally in a circumferential direction, incorporated into the inner panel. Rowe discloses (figures 2 and 4) an equipment panel (10) that has heat pipe (40 or 20) incorporated into the panel in a horizontal direction for a purpose of enhancing the heat dissipation of the electronic equipment (60).  Since Rowe is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Rowe’s in Glovatsky’s device for a purpose of enhancing the heat dissipation from the electronic equipment. 
 Regarding claim 6, Glovatsky discloses (figure 3) that the inner panel (30,20) is configured by combing panels, the panels having six surfaces. 
Regarding claim 7, Glovatsky does not a plurality of heat pipes connected circumferentially are built in the inner panel and heat pipes for connection connect respect heat pipes connected in the circumferential direction are built in the inner panel. Rowe discloses (figures 2 and 4) an equipment panel (10) that has a plurality of heat pipe (40 or 20) built in the equipment panel, heat pipes (the other 40 or 20) for connection to connect respective heat pipes connected in the circumferential direction are built in the equipment panel for a purpose of enhancing the heat dissipation from the electronic equipment.  Since Rowe is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Rowe’s  in Glovatsky’s device for a purpose of enhancing the heat dissipation from the electronic equipment. Regarding the limitation of “in circumferential direction”, Glovatsky discloses (figures 3-4) that the inner panel (20,32) surrounds an empty space (40) to form a circumferential wall for the space. Therefore, the combination device of Glovatsky in view of Rowes would yield the heat pipes being embedded inside the panel that form in circumferential direction around the empty space (4).


Claims 1, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Glovatsky et al. (US 6,778,389B1) in view of Akachi (US 5,697,428). Regarding claim 1, Glovatsky discloses (figures 3-4) a heat radiator comprising an inner panel (equipment panel 32,20); and an outer panel (12) surrounding the inner panel, wherein the inner panel is designed to be arrangeble around a structure (42) of an artificial satellite or a structure of a spacecraft; and wherein an apparatus (26) is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel. Glovatsky does not disclose that the inner or equipment panel has at least one heat pipe connected horizontally in a circumferential direction, incorporated into the inner panel. Akachi discloses (figures 1,5-8 and column 6, lines 24-31) an equipment panel (cold plate for cooling heating elements or printed circuit) that has heat pipe (4) incorporated into the panel in a horizontal direction for a purpose of enhancing the heat dissipation from the heating element.  Since Akachi is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Akachi’s  in Glovatsky’s device so that the heat pipe is formed in the equipment panel of Glovatsky for a purpose of enhancing the heat dissipation from the electronic equipment. 
 Regarding claim 6, Glovatsky discloses (figure 3) that the inner panel (30,20) is configured by combining panels, the panels having six surfaces. 
Regarding claims 7-8, Glovatsky does not a plurality of heat pipes connected circumferentially are built in the inner panel and U-shaped heat pipes for connection connect respect heat pipes connected in the circumferential direction are built in the inner panel.    Akachi discloses (figures 5-7) a cold plate (6) that has a plurality of heat pipes (4) built in the equipment panel, U-shaped heat pipes (2-4,2-3) for connection to connect respective heat pipes (straight heat pipes) are built in the equipment panel for a purpose of enhancing the heat dissipation from the heating element.  Since Akachi is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art to employ at least one heat pipe into the equipment panel horizontally as taught by Akachi’s  in the equipment panel of Glovatsky’s device for a purpose of enhancing the heat dissipation from the heating element.. Regarding the limitation of “in circumferential direction”, Glovatsky discloses (figures 3-4) that the inner panel (20,32) surrounds an empty space (40) to form a circumferential wall for the space. Therefore, the combination device of Glovatsky in view of Akachi would yield the heat pipes being embedded inside the panel that form in a circumferential direction around the empty space (4).  Regarding claim 10, Glovatsky does not disclose a loop heat pipe in which a working medium inside the loop heat pipe is allowed to flow when temperature is increased.  Akachi further discloses (figures 3 or 4) an additional loop heat pipe (heat pipe in loop as shown in figure 5) in additional to a loop heat pipe (top heat pipe in figure 3 or 4) for a purpose of increasing the heat dissipation capacity of the cold plate.  Regarding the limitation of “a working medium is allowed to flow when temperature is increased”, a heat pipe is known in the art to have a working fluid inside the pipe that moves in response to the fluid circulation between an evaporation and condensation process.
Claims 1-2,6-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yee (US 6,478,258) in view of Glovatsky et al. (US 6,778,389B1) and Rowe (US 5,506,032). Regarding claim 1, Yee discloses (figures 2 and 4 and figure A, see below) heat radiator using a heat pipe panel comprising an inner panel (12), wherein the inner panel is an equipment panel configured for an apparatus to be mounted on and in which at least one heat pipe (11) connected horizontally in a circumferential direction to the inner panel; and an outer panel (13) surrounding the inner panel.  Yee discloses the heat pipe (11) being attached on the panel but not incorporated into the inner panel.  Rowe discloses a structural equipment panel that has a heat pipe (20,30,40) incorporated into the inner panel for a purpose of enhancing the structure of the panel. Since Rowe is from the same field of endeavor with applicant’s invention it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Rowes’s teaching in Yee’s device for a purpose of enhancing the structure of the panel.  
Yee does discloses that an apparatus is mounted on the inner panel but not specifically mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel.  Glovatsky discloses a heat radiator  that has an inner panel (20,32) surrounding by an outer panel (12), wherein an apparatus such as electronic equipment is mounted on an outer surface of the inner panel facing an inner surface of the outer panel between the inner panel and the outer panel so that the inside surface of the inner panel (20,32) was designed for housing another component of the spacecraft without interference the electronic equipment.  Since Glovatsky is from the same field of endeavor with applicant’s invention, it would have been obvious to one having ordinary skill in the art before the effective filing date to use Glovatsky’s teaching in Yee’s device for a  purpose of using the inner surface of the inner panel to house component of the spacecraft without interference the electronic equipment. 
      Regarding claim 2, Yee discloses the outer panel (13) include a heat radiation surface on a surface thereof (outer surface of the panel).  
Regarding claim 6, Yee discloses (figure 3) that the inner panel (12) is configured by combining panels of four surface (4 panels (12) encloses a space within)  Regarding claim 7, Yee discloses (figure 3) that a plurality of the heat pipes (11) connected in the circumferential direction re built in the inner panel and heat pipes (21) for connection to thermally connect respective heat pipes connected in the circumferential direction are built in the inner panel.  Regarding claim 10, Yee discloses that the at least one heat pipes (11) is a loop heat pipe in which a working medium inside the pipe is allowed to flow when temperature is increased (the loop heat pipe (11) has a condensation end (15) and evaporation end (14) in which the working fluid inside the heat pipe flows as the working fluid evaporated and condensed, as well known in the heat pipe art). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yee, Rowes, Glovatsky and further in view of W. J. O’Sullivan Jr (US 3,384,324).  Yee substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that thermal emissivity changes according to temperature in the heat radiation surface. O’Sullivan discloses (figures 1-4) a thermal control wall panel (11) that to be used in a spacecraft, wherein the thermal emissivity of the radiation surface of the panel is varied according to temperature in the heat radiation surface for a purpose of regulating radiative heat transfer of the panel. (column 5, lines 27-40).  Since O’Sullivan is from the same field of endeavor, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use O’Sulivan’s teaching in Yee’s device for a purpose of regulating radiative heat transfer of the panel. 
Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763